DETAILED ACTION
Remarks
The instant application having Application No. 16/439,334 filed on June 12, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 2-21 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Ms. Abigail J. Taylor (Reg. No. 69,863) on November 18, 2021.

Please amend the claims as follows:

7. (Currently Amended) The computer implemented method of claim 2, wherein the checklist comprises a plurality of checklist items associated with an order.

16. (Currently Amended) The computer readable medium of claim 10, wherein the checklist comprises a plurality of checklist items associated with an order.

Examiner’s Statement of Reasons for Allowance

Examiner’s reason for allowance is the same as that of August 4, 2021.  Please see August 4, 2021 Notice of Allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168